Citation Nr: 1625224	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss. 
 
2.  Entitlement to a higher initial rating for coronary artery disease, currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to October 1971. 

This appeal comes before the Board of Veterans' Appeals  (Board) from November 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The November 2009 decision granted service connection for hearing loss, and the March 2011 decision granted service connection for a heart disorder.  The Veteran appealed to the Board the assigned initial ratings for each disorder. 

In May 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been included in the record.

The Board has reviewed the entirety of the Veteran's electronic claims file to ensure total consideration of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development and medical inquiry. 

The Veteran underwent VA compensation examination of his hearing loss most recently in May 2015.  In his October 2015 Statement of Accredited Representative in Appealed Case, the Veteran indicated that his hearing loss has worsened since his last VA examination.  As the record indicates a worsening of the Veteran's symptoms since the VA compensation examination, an additional VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran also appeared for a VA examination in regard to his heart condition in May 2015; the Board requires clarification of this examination.  Under Diagnostic Code 7005 for coronary artery disease, workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is evaluated at 30 percent disabling.  38 C.F.R. § 4.104.  The May 2015 VA examiner provided no response to the questions of whether there is evidence of cardiac hypertrophy or cardiac dilatation, despite conducting an echocardiogram contemporaneous with the examination; responses are required to these questions.

Further, based on the Veteran's interview, the May 2015 examiner found dyspnea and fatigue at >5-7 METs due solely to the Veteran's heart condition.  The examiner noted that the Veteran suffers shortness of breath while walking up more than two flights of steps or more than two blocks and attributed these symptoms to the Veteran's heart condition.  The Veteran previously appeared for an April 2013 VA examination, in which the examiner opined that the Veteran suffers from non-service connected chronic obstructive pulmonary disease (COPD) which contributed to his dyspnea and fatigue and functional limitation.  In light of the April 2013 VA examiner's statement, the Board requires clarification of the May 2015 VA examiner's opinion, to consider whether the COPD contributes to the Veteran's dyspnea and fatigue.

In regard to TDIU, the Veteran in his May 2016 Appellant Brief stated that his main problem is his inability to focus, concentrate, and lack of caring.  He also commented on his increased stress which negatively impacts his mental health.  The Veteran's statements raise the possibility of a change in his service-connected PTSD negatively affecting his unemployability.  The Board requests that a VA examination in regard to TDIU be conducted to fully consider the impact of the Veteran's service-connected disabilities, alone and combined, on his unemployability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and include in the claims file any outstanding VA treatment records.  The most recent VA treatment records in the claims file are dated in April 2015.  All efforts to obtain this evidence must be fully documented in the claims file. 
 
2. After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his hearing loss.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

In addition to detailing the nature and severity of the disability, the examiner should address the impact that the hearing loss disorder has on the Veteran's occupational functioning. 

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3. Send the Veteran's claims file to the May 2015 VA examiner as to heart disease, or another appropriate examiner, for an addendum opinion.  If examination of the Veteran is required to respond to the Board's inquires, one should be conducted.

Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

(a)  The examiner is requested to clarify whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

(b)  The examiner is requested to opine as to what effect, if any, the COPD noted by the April 2013 VA examiner has in explaining the dyspnea and fatigue and occupational limitation noted by the May 2015 VA examiner.

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.
 
4.  After the above is complete, forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include the claim to a TDIU, should be readjudicated based on the entirety of the evidence.  If a claim remains denied, the Veteran and his representative should be issued a SSOC, with an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




